Citation Nr: 1442664	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to September 1969.  He died in November 2008.  The appellant is his surviving spouse.

In September 2013, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the decision to the Veterans Claims Court.  In May 2014, the Court Clerk granted a Joint Motion for Remand (JMR), remanding the issue back to the Board for development consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the JMR, a medical opinion regarding the etiology of the cause of the Veteran's death, metastatic malignant melanoma due to metastasis to the left lower sentinel node 2003 with metastasis to the brain, is needed.  As such, a remand is required.

Accordingly, the case is REMANDED for the following actions:

1. Request that an appropriate health care provider review the claims file and assist in determining the nature and etiology of the cause of the Veteran's death.  The claims file, to include a copy of this entire remand must be made available to the reviewer, and the report should reflect that such a review was accomplished.  All findings should be reported in detail.

The reviewer is asked to provide an opinion as to the following:

* Is it as least as likely as not (50 percent or greater probability) that the cause of the Veteran's death, metastatic malignant melanoma due to metastasis to the left lower sentinel node 2003 with metastasis to the brain, is causally or etiologically directly related to service, including in-service exposure to Agent Orange in Vietnam?

In rendering the requested opinion, the reviewer should assume that the Veteran was exposed to herbicides in service, to include Agent Orange.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, the claim should be readjudicated in light of all the evidence of record.  

If the determination remains adverse to the appellant, she and her representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



